MEMORANDUM ***
Sean R. Beatty appeals his conviction, arguing that the district court erred when it denied his motion for acquittal after the Government presented its evidence. We affirm. Any rational trier of fact could have found the essential elements of the crimes with which Beatty was charged, counterfeiting and conspiracy to counterfeit, from the ample evidence the Government presented at trial.1 The district court thus properly denied Beatty’s Federal Rule of Criminal Procedure 29 motion.
Beatty’s own statements to authorities, including a written confession, coupled with the circumstantial evidence presented by the Government, constitute more than adequate proof that Beatty passed the counterfeit bill in question at the Taco Bell and that he participated in the counterfeiting scheme. Although Beatty sought to explain some of his earlier statements and to contradict others during his trial testimony, he has never argued that admitting evidence of his earlier statements was error. Thus, this case is distinguished from United States v. Edwards,2 in which the only evidence clearly linking the defendant to the crime was erroneously introduced.3 In this case, it was for the jury to determine whether to believe Beatty’s trial testimony or his earlier statements. The district court properly allowed the jury to make this determination and it properly rejected Beatty’s motion.4
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See United States v. Johnson, 357 F.3d 980, 983 (9th Cir.2004) (setting forth the standard of review).


. 235 F.3d 1173 (9th Cir.2000).


. Id. at 1179.


. See, e.g., Johnson, 357 F.3d at 984-85 (affirming denial of judgment of acquittal in light of evidence from which reasonable jury could infer intent).